Opinion by
Mollison, J.
When the case was called for trial counsel for the plaintiffs offered in evidence the special report of the appraiser in protests 759334-G, 759335-G, and 845923-G, and a Government chemist’s report in protest 60688-K. On each of the reports the merchandise was described as “kelp meal.” It was held that the merchandise in question consists of kelp meal, a form of kelp, and following Centennial Flouring Mills Co. et al. v. United States (29 C. C. P. A. 264, C. A. D. 200), the claim for free entry under paragraph 1705 was sustained.
Cole, J., concurring.